Citation Nr: 0706849	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which denied a compensable rating for bilateral 
hearing loss.  In October 2005, the veteran testified before 
the Board at a hearing that was held at the Central Office.  
In August 2006, the veteran submitted additional evidence to 
the Board for which he waived consideration by the RO.

In statements in support of his claim and at hearings held 
before the DRO and the Board, the veteran claimed service 
connection for Meniere's disease.  As this claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has no worse than level V hearing in the right ear and level 
I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2004 and a 
rating decision in April 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87, 
Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII.  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.
On VA audiometric testing in August 2003, pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 35, 40, 30, and 50 decibels, 
respectively, with an average of 39 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 10, 20, 40 and 40 decibels, respectively, 
with an average of 28 decibels.  The speech recognition 
scores were not provided.  Pure tone thresholds depicted mild 
to moderately severe hearing loss in the right ear and mild 
hearing loss in the left ear.  These audiometric findings 
reflect level I hearing bilaterally.  See 38 C.F.R. § 4.85, 
Table VIa.

A March 2004 VA audiometric examination showed pure tone air 
conduction thresholds in the right ear at 1000, 2000, 3000, 
and 4000 hertz were 40, 45, 35, and 60 decibels, 
respectively, with an average of 45 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 15, 25, 35, and 40 decibels, respectively, 
with an average of 29 decibels.  The speech recognition 
scores were 96 percent bilaterally.  The veteran's condition 
was diagnosed as mild to moderately severe sensorineural 
hearing loss in the right ear with a mild degree of hearing 
loss in the left ear.  These audiometric findings reflect 
level I hearing bilaterally.  See 38 C.F.R. § 4.85, Table VI.

A March 2004 private otolaryngologist's report notes a normal 
ENT examination, with the exception of a right tympanic 
membrane perforation.  Audiogram tests revealed sensorineural 
hearing loss due to Meniere's disease in the right ear and 
age-related mild, high frequency hearing loss in the left 
ear.  In February 2005, audiogram testing indicated mild 
sensorineural hearing loss in the left ear in the low to mid 
frequencies with moderate drop in the high frequencies.  
There was a significant drop in hearing on the right side and 
severe to profound sensorineural hearing loss in the right 
ear.  The otolaryngologist opined that the right ear hearing 
loss was much worse than past audiograms and that there was 
combination damage to the inner ear on the right side from 
Meniere's disease along with some noise-induced hearing loss.

A March 2005 VA audiometric examination showed pure tone air 
conduction thresholds in the right ear at 1000, 2000, 3000, 
and 4000 hertz were 50, 60, 65, and 75 decibels, 
respectively, with an average of 63 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 15, 20, 40, and 35 decibels, respectively, 
with an average of 28 decibels.  The speech recognition 
scores were 72 percent in the right ear and 96 percent in the 
left ear.  The veteran's hearing loss was diagnosed as 
moderate to severe sensorineural hearing loss across tested 
frequencies in the right ear, with mild, high frequency 
sensorineural hearing loss in the left ear.  The examiner 
opined that the decline in the veteran's hearing in the right 
ear was more likely than not related to Meniere's disease.  
These audiometric findings reflect level V hearing in the 
right ear and level I hearing in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.

On VA audiometric testing in December 2005, the audiologist 
noted that there were significant changes in the veteran's 
hearing since the last evaluation.  Pure tone air conduction 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
hertz were 45, 50, 40, and 65 decibels, respectively, with an 
average of 50 decibels.  The pure tone air conduction 
thresholds in the left ear at the same frequencies were 20, 
30, 45, and 40 decibels, respectively, with an average of 34 
decibels.  Speech recognition scores were not provided.  The 
veteran's hearing loss was diagnosed as mild to severe 
hearing loss in the right ear and a mild to moderate hearing 
loss above 1000Hz in the left ear.  These audiometric 
findings reflect level III hearing in the right ear and level 
I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VIa.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.

The mechanical application of the rating schedule to the 
audiometric examination findings, levels I, III, and V 
hearing in the right ear at various examinations, and level I 
hearing in the left ear for all examinations, provides a 
noncompensable evaluation for bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII.  Thus, under the schedular 
criteria, the preponderance of the evidence is against a 
compensable rating for bilateral hearing loss.  The veteran 
has not submitted any competent medical evidence showing that 
bilateral hearing loss has increased in severity since the 
March 2005 VA audiometric examination or VA audiometric 
testing done in December 2005.
The Board finds that the competent medical evidence does not 
demonstrate that the veteran's hearing loss meets the 
criteria for a compensable evaluation.

The Board recognizes the assertions of the veteran, his wife, 
and a friend, as to the severity of the bilateral hearing 
loss.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
As laypersons, however, they are not competent to provide an 
opinion requiring medical knowledge, such as whether the 
veteran's current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, their assertions do not constitute competent medical 
evidence in support of a compensable evaluation for bilateral 
hearing loss.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a compensable 
evaluation for bilateral hearing loss is denied.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


